Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
1. 	Claims 1-20 have been presented for examination based on the amendment filed on 8/2/2022.

Response to Applicant’s arguments 
2. 	Applicant’s arguments regarding the rejection under 35 USC 101 have been fully considered but are not persuasive.
Regarding 35 USC 101 rejection, applicant’s main focus of the argument is that the use of neural network-especially two separate neural network in implementing the claimed subject matter provides specific improvement to computer related technology-which is significantly more than an abstract idea. However, examiner would like to emphasize that neural network is used here simply as a tool to implement the claimed subject matter which could be done using pen and paper or mentally os using generic computer hardware. The claimed subject matter is market platform having online buyers and seller profile and keeps a detailed listing of products that adhere to regulatory compliance and calculates real time sets of product recommendation and quantity parameters for the set of product recommendation and other related details-which could be done mentally or using simple paper and /or pencil or other generalized computer tool. Therefore, the claimed subject matter falls into mental process bucket of the abstract idea without any integration into practical application or significantly more. In this regard, examiner would like to point out that the claim and specification do not mention and specific details of a neural network-just a generalized statement of a neural network implementing an abstract idea cannot be considered as an improvement in computer related technology. Therefore, the USC 101 rejection is maintained in the current office action. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 is a system claim directed to inventory supply requirement prediction. Claim(s) 2-9, 19-20 are system claims directed to predicting in real-time product supply requirements and Claim(s) 10-18 are system claims directed to recommending product purchases. 

Regarding independent Claim 1
Step 2A – Prong One
Claim 1 is directed to the abstract idea of inventory supply requirement prediction, constituting an abstract idea based on concepts performed in the human mind, or with the aid of pencil and paper, and also data collection and analysis with mathematical techniques of numerical or statistical calculation and analysis.
The claim(s) recite(s) calculate in real-time location parameter values, the location parameter values comprising:
a square footage of each location, a number of elevators for each location, a number of staircases for each location, a number of room for each location, a number of hallways for each location, and a number of doors of  each location;
calculate in real-time a set of protective equipment and inventory recommendations and quantity parameters for the set of protective equipment and inventory recommendations per unit of time, and transmit the recommendations to the online marketplace platform; where the unit of time may be set by default equal to or greater than a minimal unit of time, with the minimal unit of time being set by regulatory compliance;
adjust the set of protective equipment and inventory recommendations using the sourcing preferences; where sourcing preferences include selecting between equipment and
inventory sourced locally or sourced cheaply.
modify quantity parameters for the set of protective equipment and inventory recommendations using the quantity adjustments;
add the initial location entries, the location parameter values, the set of protective equipment and inventory recommendations, the quantity adjustments, and the sourcing preferences to training data for the second neural network algorithm; all these limitations are systems steps that covers both a mathematical concept such as mathematical calculations and relationships and mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. 
Other than reciting “an data acquisition component connected to a user interface”, “a first and second neural network algorithm” “training data acquisition component”, “a marketplace platform” in the claim- nothing in the claim elements precludes the steps from practically being performed in the mind as a simple mathematical calculations and/or relationships. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “mental processes” and/or “mathematical concept” grouping of abstract ideas.  As such claims 1 recites an abstract idea.

Step 2A – Prong Two (Integration into Practical Application)
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of  
-“receive a set of locations and initial location parameter entries for each location in the set of locations, the initial location parameter entries comprising:  number of floors and a number of occupants;”, 
“receive for each location the initial location entries, the location parameter values, and the user changes to the location parameter values”; 
“receive the initial location entries, the location parameter values, the set of protective equipment and inventory recommendations, the quantity adjustments, and the sourcing preferences”; are just data gathering steps and can be considered as an insignificant pre-solution activity. [See MPEP 2106.05(g) (insignificant pre-solution activity, data gathering step)]. Moreover the additional elements of: 
“display on the user interface the location parameter values calculated by the first neural network algorithm for each location, and receive user changes to the location parameter values”;
“display listings of the protective equipment and inventory, with each listing comprising price parameters, a sourcing parameter, and target parameters, the target parameters identifying a quantity of individuals, a number of uses, a time period, or square footage for which the protective equipment and inventory are suitable”; 
“display on the user interface the set of protective equipment and inventory recommendations, the quantity parameters, and the price parameters for the set of protective equipment and inventory recommendations per unit of time” [See MPEP 2106.05 (insignificant pre-solution activity)]. The displaying is recited at a high level of generality and amounts to merely a data outputting step. The publication (US2018/0371874) discloses in paragraph [0053] that “After completion, the time-dependent spatial distributions of fluid flow parameters and fracture geometries are stored in block 816 and optionally displayed by the visualization module”. The displaying step is merely directed to post-solution activity. 
Moreover, the claim recites the additional element of “a set of computers comprising a set of  user and administrator computers ” [See MPEP 2106.05(g) (insignificant pre-solution activity, data gathering step)], “a first and second neural network algorithm where the first and second neural network algorithms may each comprise one or more hidden layers and at least one neuron within each layer” [See MPEP 2106.05(f) (Mere instructions to apply an exception)] , “training data acquisition component”, [See MPEP 2106.05(f) (Mere instructions to apply an exception)] , “an online  marketplace platform comprising buyer’s and seller’s portal” [See MPEP 2106.05(f) (Mere instructions to apply an exception)]. Under BRI, the acquisition component, processing module, and neural network algorithm are all merely interpreted as generic computer components recited at a high level of generality. The collecting and displaying is recited at a high level of generality and amounts to merely a data gathering/outputting step. The publication (US2018/0371874) discloses in paragraph [0053] that “After completion, the time-dependent spatial distributions of fluid flow parameters and fracture geometries are stored in block 816 and optionally displayed by the visualization module”. The collecting and displaying step is merely directed to extra-solution activity. Additionally, saying that the judicially excepted method which corresponds with the mathematical concepts and mental process identified above regarding claim 1 is “implement[ed]” by the “module” amounts to general instructions to implement the abstract idea on a computer. Mere instructions to implement an abstract idea on a computer fails to integrate the mathematical concepts into a practical application. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

Step 2B (Inventive Concept)
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element amounts to no more than mere post solution activity. Collecting data and /or Displaying the results is merely insignificant extra-solution activity. “[The claims] do not include any requirement for performing the claimed functions of gathering, analyzing, and displaying in real time by use of anything but entirely conventional, generic technology.” Electric Power Group, LLC v. ALSTOM SA, 830 F.3d 1350, 1356 (Fed. Cir. 2016) (underline added) See MPEP 2106.05. Mere extra solution activity cannot provide an inventive concept. When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea. The claim is not patent eligible. 

Regarding independent Claim 2
Step 2A – Prong One
Claim 2 is directed to the abstract idea of real-time product supply requirement prediction, constituting an abstract idea based on concepts performed in the human mind, or with the aid of pencil and paper, and also data collection and analysis with mathematical techniques of numerical or statistical calculation and analysis.
The claim(s) recite(s) calculate in real-time location parameter values using initial location parameters entries; 
calculate in real-time a set of product recommendations and quantity parameters for the set of product recommendations per unit of time, and transmit the recommendations to the
marketplace platform;
all these limitations are systems steps that covers both a mathematical concept such as mathematical calculations and relationships and mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. 
Other than reciting “a set of computers”, “a first and second neural network algorithm”, “an online marketplace platform” in the claim- nothing in the claim elements precludes the steps from practically being performed in the mind as a simple mathematical calculations and/or relationships. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “mental processes” and/or “mathematical concept” grouping of abstract ideas.  As such claims 2 recites an abstract idea.

Step 2A – Prong Two (Integration into Practical Application)
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of  
-“receive a set of locations and initial location parameter entries for each location in the set of locations”; 
“receive user changes to the location parameter values”; are just data gathering steps and can be considered as an insignificant pre-solution activity. [See MPEP 2106.05(g) (insignificant pre-solution activity, data gathering step)]. Moreover the additional elements of: 
“display on the user interface the location parameter values calculated by the first neural network algorithm for each location”;
“display listings of the products, with each listing comprising price parameters and target parameters, the target parameters identifying a quantity of individuals, a number of uses, a time period, or square footage for which the products are suitable”;
“display on the user interface the set of product recommendations, the quantity parameters, and the price parameters for the set of product recommendations per unit of time”; 
“display on the user interface the set of protective equipment and inventory recommendations, the quantity parameters, and the price parameters for the set of protective equipment and inventory recommendations per unit of time” [See MPEP 2106.05 (insignificant pre-solution activity)]. The displaying is recited at a high level of generality and amounts to merely a data outputting step. The publication (US2018/0371874) discloses in paragraph [0053] that “After completion, the time-dependent spatial distributions of fluid flow parameters and fracture geometries are stored in block 816 and optionally displayed by the visualization module”. The displaying step is merely directed to post-solution activity. 
Moreover, the , the claim recites the additional element of ““a set of computers” [See MPEP 2106.05(g) (insignificant pre-solution activity, data gathering step)], ““a first and second neural network algorithm where the first and second neural network algorithms may each comprise one or more hidden layers and at least one neuron within each layer” [See MPEP 2106.05(f) (Mere instructions to apply an exception)] , “a marketplace platform” [See MPEP 2106.05(f) (Mere instructions to apply an exception)]. Under BRI, the acquisition component, processing module, and neural network algorithm are all merely interpreted as generic computer components recited at a high level of generality. The collecting and displaying is recited at a high level of generality and amounts to merely a data gathering/outputting step. The publication (US2018/0371874) discloses in paragraph [0053] that “After completion, the time-dependent spatial distributions of fluid flow parameters and fracture geometries are stored in block 816 and optionally displayed by the visualization module”. The collecting and displaying step is merely directed to extra-solution activity. Additionally, saying that the judicially excepted method which corresponds with the mathematical concepts and mental process identified above regarding claim 2 is “implement[ed]” by the “module” amounts to general instructions to implement the abstract idea on a computer. Mere instructions to implement an abstract idea on a computer fails to integrate the mathematical concepts into a practical application. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

Step 2B (Inventive Concept)
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element amounts to no more than mere post solution activity. Collecting data and /or Displaying the results is merely insignificant extra-solution activity. “[The claims] do not include any requirement for performing the claimed functions of gathering, analyzing, and displaying in real time by use of anything but entirely conventional, generic technology.” Electric Power Group, LLC v. ALSTOM SA, 830 F.3d 1350, 1356 (Fed. Cir. 2016) (underline added) See MPEP 2106.05. Mere extra solution activity cannot provide an inventive concept. When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea. The claim is not patent eligible. 

Regarding independent Claim 10
Step 2A – Prong One
Claim 10 is directed to the abstract idea of recommending product purchases, constituting an abstract idea based on concepts performed in the human mind, or with the aid of pencil and paper, and also data collection and analysis with mathematical techniques of numerical or statistical calculation and analysis.
The claim(s) recite(s) calculate in real-time product recommendations and quantity parameters for the product recommendations and transmit the product recommendations to the marketplace platform;
all these limitations are systems steps that covers both a mathematical concept such as mathematical calculations and relationships and mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. 
Other than reciting “a set of computers”, “a first neural network algorithm”, “a marketplace platform” in the claim- nothing in the claim elements precludes the steps from practically being performed in the mind as a simple mathematical calculations and/or relationships. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “mental processes” and/or “mathematical concept” grouping of abstract ideas.  As such claims 10 recites an abstract idea.

Step 2A – Prong Two (Integration into Practical Application)
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of  
-“ receive initial location parameter entries”; are just data gathering steps and can be considered as an insignificant pre-solution activity. [See MPEP 2106.05(g) (insignificant pre-solution activity, data gathering step)]. Moreover the additional elements of: 
“display listings of products”; 
“display the product recommendations and the quantity parameters” [See MPEP 2106.05 (insignificant pre-solution activity)]. The displaying is recited at a high level of generality and amounts to merely a data outputting step. The publication (US2018/0371874) discloses in paragraph [0053] that “After completion, the time-dependent spatial distributions of fluid flow parameters and fracture geometries are stored in block 816 and optionally displayed by the visualization module”. The displaying step is merely directed to post-solution activity. 
Moreover, the , the claim recites the additional element of “a set of computers” [See MPEP 2106.05(g) (insignificant pre-solution activity, data gathering step)], ““a first neural network algorithm” [See MPEP 2106.05(f) (Mere instructions to apply an exception)] , “a marketplace platform” [See MPEP 2106.05(f) (Mere instructions to apply an exception)]. Under BRI, the acquisition component, processing module, and neural network algorithm are all merely interpreted as generic computer components recited at a high level of generality. The collecting and displaying is recited at a high level of generality and amounts to merely a data gathering/outputting step. The publication (US2018/0371874) discloses in paragraph [0053] that “After completion, the time-dependent spatial distributions of fluid flow parameters and fracture geometries are stored in block 816 and optionally displayed by the visualization module”. The collecting and displaying step is merely directed to extra-solution activity. Additionally, saying that the judicially excepted method which corresponds with the mathematical concepts and mental process identified above regarding claim 10 is “implement[ed]” by the “module” amounts to general instructions to implement the abstract idea on a computer. Mere instructions to implement an abstract idea on a computer fails to integrate the mathematical concepts into a practical application. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

Step 2B (Inventive Concept)
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element amounts to no more than mere post solution activity. Collecting data and /or Displaying the results is merely insignificant extra-solution activity. “[The claims] do not include any requirement for performing the claimed functions of gathering, analyzing, and displaying in real time by use of anything but entirely conventional, generic technology.” Electric Power Group, LLC v. ALSTOM SA, 830 F.3d 1350, 1356 (Fed. Cir. 2016) (underline added) See MPEP 2106.05. Mere extra solution activity cannot provide an inventive concept. When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea. The claim is not patent eligible. 

Dependent Claims 3-9, 11, 13-16, 18-20 are further drawn to “mental processes” and/or “mathematical concept” grouping of abstract ideas- which are used to further define the prediction requirement. 
Dependent Claims 12 and 17 are further drawn to data display and data representation-constituting activities as insignificant extra-solution activity, data gathering step - which are used to further define the prediction requirement. 

Claims 1-20 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Conclusion
4.  	Claims 1-20 are rejected.

5.  	THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
 	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO
MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Correspondence Information
6. 		Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFTEKHAR A KHAN whose telephone number is (571)272-5699.  The examiner can normally be reached on M-F 9:00AM-6:00PM (CST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)272-5699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IFTEKHAR A KHAN/Primary Examiner, Art Unit 2146